Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1908
                       Lower Tribunal No. 16-28140
                          ________________


                  James A. Cummings, Inc., et al.,
                                 Appellants,

                                     vs.

                    Procacci Dolphin, LLC, et al.,
                                 Appellees.


    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

    Katz Barron and Andrew J. Foti and H. Eugene Lindsey, III; and Nida
& Romyn, P.C., and David C. Romyn (Los Angeles, CA), for appellants.

      Sweetapple, Broeker & Varkas, PL, and Robert A. Sweetapple and
Douglas C. Broeker; Pankauski Hauser Lazarus PLLC and Robert J. Hauser
(West Palm Beach); Weiss Serota Helfman Cole & Bierman, P.L., and
Michael J. Kurzman and Elizabeth Coppolecchia (Fort Lauderdale), for
appellees.


Before FERNANDEZ, C.J., and HENDON and LOBREE, JJ.
PER CURIAM.

Affirmed.




              2